          Case 1:15-cr-00095-AJN Document 3093 Filed 11/20/20 Page 1 of 1




                                                                                             11/20/20
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :      15-CR-95 (AJN)
                                                                       :
TAYQUAN TUCKER,                                                        :          ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

ALISON J. NATHAN, United States District Judge:

        The plea and sentencing proceeding in this matter is hereby rescheduled to occur as a

videoconference using the CourtCall platform on the week of November 30, 2020. The Court

will confirm the precise date and time at a later date. The parties are advised that the Court’s

Individual Practices in Criminal Cases contain relevant instructions.

        To the extent that there are any other documents relevant to the proceeding (e.g.,

proposed orders or documents regarding restitution, forfeiture, or removal), counsel should

submit them to the Court (by email or on ECF, as appropriate) at least at least 24 hours prior to

the proceeding. To the extent any documents require the Defendant’s signature, defense

counsel should endeavor to get them signed in advance of the proceeding as set forth above; if

defense counsel is unable to do so, the Court will conduct an inquiry during the proceeding to

determine whether it is appropriate for the Court to add the Defendant’s signature.

        SO ORDERED.


Dated: November 20, 2020                                   __________________________________
       New York, New York                                           ALISON J. NATHAN
                                                                  United States District Judge
